TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JULY 6, 2016



                                       NO. 03-16-00106-CV


            Thomas W. Smith and Nationwide Metal Buildings, LLC, Appellants

                                                  v.

                                TMS Construction, Inc., Appellee




      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




Having reviewed the record, the Court holds that Thomas W. Smith and Nationwide Metal

Buildings, LLC have not prosecuted their appeal and did not comply with a notice from the

Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.